Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathan Roberts on 06/15/2022.
	Please amend the claims as follows:
1.  (Currently Amended)  A method of quantifying a mutant allele burden of a non-fusion target gene in a subject, comprising:
providing a first plasmid that includes a mutant allele sequence located within a first exon of the non-fusion target gene, and an internal control sequence within and corresponding to at least part of a second exon of the non-fusion target gene, the second exon being different from the first exon; 
providing a second plasmid that includes a wild-type allele sequence located within the first exon of the non-fusion target gene, and the internal control sequence;
subjecting genomic DNA of the subject to a first quantitative polymerase chain reaction using a reaction mixture containing a mutant allele-specific primer pair and a first detectable probe for detecting the mutant allele sequence, and an internal control sequence-specific primer pair and a second detectable probe for detecting the internal control sequence, so as to measure a mutant allele expression level of the non-fusion target gene;
subjecting standard diluents of the first plasmid formed from serial dilution with the second plasmid to a second quantitative polymerase chain reaction using the reaction mixture, so as to create a standard curve of the mutant allele burden of the non-fusion target gene; and
correlating the measured mutant allele expression level of the non-fusion target gene to the standard curve, so as to determine the mutant allele burden of the non-fusion target gene in the subject,
wherein the reaction mixture for each of the first and second quantitative polymerase chain reaction further includes a blocking agent that hybridizes to the wild-type allele sequence of the non-fusion target gene and that inhibits binding of at least one primer of the mutant allele-specific primer pair to the wild-type allele sequence of the non-fusion target gene.

3.  (Cancelled).

4.  The method as claimed in claim [[3]]1, wherein the blocking agent is an oligonucleotide having a non-extendable moiety at 3’-terminus, the non-extendable moiety being selected from the group consisting of peptide nucleic acid, locked nucleic acid, zip nucleic acid, bridged nucleic acid, threose nucleic acid, triazole nucleic acid, amino-C7, non-extendable nucleotide, minor groove binder, and combinations thereof.

Reasons for Allowance
Claims 1-2 and 4-11 are allowed because the prior art fails to teach or suggest the blocker oligonucleotide used to competitively block wild-type amplification in plasmids, each plasmid with a second wild-type exon.  The prior art of record fails to suggest using two control plasmids, each with a second wild-type exon.  The closest prior art teaches two control plasmids, pBRAF-HET with both V600E and WT, and pBRAF-WT with only WT (Szankasi et al, A quantitative allele-specific PCR test for the BRAF V600E mutation using a single heterozygous control plasmid for quantitation: a model for qPCR testing without standard curves, J Mol Diagn. 2013 Mar;15(2):248-54. doi: 10.1016/j.jmoldx.2012.11.005. Epub 2013 Jan 8).  As to the claimed blocker oligonucleotide, this seems needed to allow sensitive detection using standard curves (see Spec., Fig. 3).  Thus, the claims are allowed because the prior art in light of the data in the specification demonstrates that the claimed invention is not obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2 and 4-11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637